Citation Nr: 1638709	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  16-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for breast cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1972, with service in the Republic of Vietnam from approximately October 1970 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

In her February 2016 substantive appeal the Veteran requested a hearing before a Veterans Law Judge.  However, in August 2016 the Veteran contacted the RO to cancel the requested hearing.  The hearing request is therefore considered withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Direct service connection for non-presumptive disabilities can be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent while in service.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the Veteran has a current diagnosis of breast cancer, she is presumed to have been exposed to herbicides, she has alleged that the breast cancer is the result of such herbicide exposure, and there is otherwise insufficient medical evidence of record to make a decision as to the issue of direct service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, the Board must remand for a VA examination to determine whether the claimed breast cancer is causally related to the Veteran's herbicide exposure. Id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of her breast cancer. The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided. 

After review of the claims file and examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's breast cancer is related to her active duty service, to include herbicide exposure therein.

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

